DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pressing units" and "distance adjusting unit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “pressing units” in line 4 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Lines 6-14 of p. 4 of the specification describe what the pressing units may include, but "may" is exemplary language and is not sufficient to link the structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “distance adjusting unit” in line 10 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose a corresponding structure or material for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 are rejection by virtue of their dependence on claim 1. 
Claims 5-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the other side" in line 3 and "the other side" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the movement" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected by virtue of its dependence on claim 6.
Claim 8 recites the limitation "the movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 are rejected by virtue of their dependence on claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/767,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application 16/767,947 claims an automatic pressing jig apparatus for closely adhering a bus bar and a lead assembly provided in a battery module to each other (“An automatic pressing jig apparatus that closely contacts a lead assembly and a bus bar provided in a battery module to each other”, claim 1 of copending application 16/768,018; the jig holds the lead assembly and bus bar together such that they are adhered to each other), the automatic pressing jig apparatus comprising: 
a plurality of pressing units configured to simultaneously press a plurality of bus bars provided in the battery module, the plurality of pressing units pressing an end portion of the lead assembly from an upper portion of the bus bar among the plurality of bus bars so that the lead assembly does not protrude through a lead slit of the bus bar; (“a plurality of contacting units configured to simultaneously press each of a plurality of bus bars provided in the battery module and press an end of the lead assembly from a top of the plurality of bus bars to prevent the lead assembly from protruding from a surface of the plurality of bus bars; a pair of pressing units connected to the plurality of contacting units and configured to adjust a pressing force of the plurality of contacting units with respect to the plurality of bus bars”, claim 1 of copending application 16/768,018; the contacting units may be considered portions of the pressing units, such that the pressing units press an end portion of the lead assembly via the contacting units; a pair of pressing units is two, i.e. a plurality);
a support plate connected to one end portion of the plurality of pressing units to support the plurality of pressing units (“a support frame supporting the pair of pressing units”, claim 1 of copending application 16/768,018; in order to support the pair of pressing units, the support frame must be connected directly or indirectly to at least one end portion of the pressing units);
and a distance adjusting unit connected to the support plate to move the support plate so that the plurality of pressing units are moved away from or closer to the battery module (“and a distance adjusting unit connected to the support frame and configured to ascend or descend the support frame to move the plurality of contacting units away from or close to the battery module”, claim 1 of copending application 16/768,018; ascending and descending are species of movement).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if a terminal disclaimer is filed to overcome the provisional nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 claims a jig apparatus with a support frame, distance adjusting units, and pressing units configured to press an end of a lead assembly to prevent the lead assembly from protruding through a lead slit of the busbar.
The closest prior art is Lee (US 2019/0386283 A1) which has a jig 100, pressing units 160 which press against the busbar 34 ([0067]-[0072], figs. 8-11). Lee does not teach a distance adjusting unit, and specifically Lee does not teach that the pressing units are configured to press an end of the lead assembly. Since the laser welder shown in fig. 11 forms a weld at the end of the leads 15, any modification to configure the pressing unit to press an end of the lead assembly would interfere with the welding operation. 
Other prior art teaches battery module structures which teach away from a welding jig with a pressing unit that presses the ends of the lead assembly to prevent the lead assembly from protruding above the busbar. Ishimaru et al. (JP 2018/006215 A, cited on IDS of 28 May 2020) teaches a welding device and a battery module with a lead assembly that is bent and a busbar which lies over the bent portion of the lead assembly (Abstract, fig. 5). Since the leads do not penetrate the busbar at all, there is no need for a pressing unit to prevent the leads from protruding. Lorentz et al. (US 2018/0277807 A1) teaches a battery module with tabs 12 protruding through bus bar 10, and a clamp or jig 40 (fig. 9). However, the tabs of Lorentz are intentionally meant to protrude through the slits, in one case so that the protruding portion of the tab provides welding filler, and in another case to enable a fillet weld ([0031], [0032], figs. 4 and 5). A pressing unit to press the ends of the lead assembly would be undesirable.
Claim 1 is allowable over the prior art, and claims 2-11 are allowable as dependents of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728